Citation Nr: 1111593	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-31 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the lower left extremity, as secondary to degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to December 1982 and January 2007 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Columbia, South Carolina Regional Office (RO) that granted the Veteran's claim of entitlement to service connection for degenerative disc disease of the lumbar spine, with a disability rating of 10 percent effective May 24, 2008.  In May 2009, the RO granted the Veteran's claim of entitlement to service connection for peripheral neuropathy of the left lower extremity, as secondary to the service-connected disability of degenerative disc disease of the lumbar spine, with a disability rating of 10 percent effective May 24, 2008.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been manifested by limitation of motion of the lumbar spine with forward flexion no worse than 90 degrees with pain, extension no worse than 20 degrees with pain, and lateral flexion and rotation no worse than 30 degrees, bilaterally, without pain; the Veteran has also developed a mildly antalgic gait and mild paraspinal spasms at the lower lumbar levels.

2.  The evidence of record has failed to show objective findings of "moderate" to "moderately severe" incomplete paralysis due to the Veteran's service-connected peripheral neuropathy of the lower left extremity.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an increased rating of 20 percent for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§1155, 5107, 5110(g) (West 2002 & Supp. 2010); 38 C.F.R. §4.71a, Diagnostic Codes 5235 to 5243 (2010).

2.  The criteria for an increased rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§1155, 5107, 5110(g) (West 2002 & Supp. 2010); 38 C.F.R. §§4.1, 4.3, 4.7, 4.27, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The United States Court of Appeals for Veterans Claims (Court) also had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008) vacated in part by Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  In the latter case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or a supplemental SOC (SSOC), is sufficient to cure a timing defect). 

Collectively, in a pre-rating letter dated January 2009, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate her claims for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA, consistent with the statutory and regulatory requirements and the holdings in Pelegrini, Dingess and Vazquez-Flores I and II.  In the May 2009 SOC, the VA set forth the criteria for higher ratings for spinal disabilities.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Veteran's service treatment records, VA treatment records and private medical records are associated with the record.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf.

Additionally, the Veteran has been afforded two VA examinations.  The Board finds these examinations, along with the VA treatment records, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the above, there is no indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the issues on appeal.  Given the foregoing, the Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Increased Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. §1155; 38 C.F.R. §4.1.

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. §4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7.

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. §4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to service-connection has been established, but a higher initial disability rating is at issue, the extent of impairment, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  Since the Veteran is being granted an increased rating back to the date of discharge from active duty service (May 24, 2008), a staged rating is not appropriate in this case.

The Board also points out that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion (see Johnson v. Brown, 
9 Vet. App. 7 (1996)).  The Board further observes that the Court recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

1.  Degenerative Disc Disease of the Lumbar Spine

A.  Increased Rating Criteria

The Veteran's degenerative disc disease of the lumbar spine has been rated as 10 percent disabling under 38 C.F.R. §4.71a, Diagnostic Code 5242.  Under this Diagnostic Code provision, unless there is intravertebral disc syndrome (IVDS), the disability is to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  The Veteran has not been diagnosed with IVDS; thus the General Rating Formula for Diseases and Injuries of the Spine applies in the present case.

Under the General Rating Formula for Diseases and Injuries of the Spine effective September 26, 2003, Diagnostic Code 5242 for degenerative arthritis of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: unfavorable ankylosis of the entire spine warrants a maximum 100 percent rating; while unfavorable ankylosis of the entire thoracolumbar spine is given a 50 percent rating.  Forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  38 C.F.R. §4.71a, Diagnostic Codes 5242.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion of the cervical spine is 240 degrees.  38 C.F.R. §4.71a, Diagnostic Codes 5235-5243; Plate V, 38 C.F.R. §4.71a, Note (2). 

In considering the changes, effective September 26, 2003, the Board notes that the regulations no longer require the orthopedic and neurologic manifestations to be evaluated separately and then combined.  Rather, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate diagnostic code.  General Rating Formula for Diseases and Injuries of the Spine, Note (1).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  General Rating Formula for Diseases and Injuries of the Spine, Note (5).


B.  Background

In September 2008, the Veteran was afforded a VA examination.  During the examination interview, the Veteran reported experiencing "dull achy" lower back pain but denied the presence of radiating pain to her lower extremities.  The Veteran also reported that the pain did not affect her ability to walk nor did it affect her job or activities of daily living as there were no incapacitating episodes.  Having said that, the Veteran reported she experienced weekly flare-ups which can last up to two days in duration and that the anti-inflammatory medication she takes to treat these flare-ups limits her activities during these time periods.

On examination, straight leg raises were normal times two, deep tendon reflexes were absent and motor and sensory nerves were intact.  The Veteran's gait was normal as well.  Range of motion testing revealed (i) forward flexion to 90 degrees with pain; (ii) extension to 20 degrees with pain; (iii) lateral flexion to 30 degrees, bilaterally without pain; and (iv) rotation to 30 degrees, bilaterally without pain.  The examiner also noted that the foregoing range of motion was not additionally limited following repetitive use.  The examiner further indicated there to be lumbar tenderness but no spasm.  A July 2008 lumbar x-ray showed a minimal narrowing of the Veteran's L5-S1 disc space.  Based on the foregoing history and examination, the examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine.

A December 2008 Magnetic Resonance Imaging (MRI) Lumbar Spine Study diagnosed the Veteran with degenerative disc disease in the lower lumbar spine at L4-L5 and L5-S1 as well as a broad-based posterior disc protrusion at L4-L5 deforming the thecal sac leading to mild spinal canal stenosis.  The Study also diagnosed the Veteran with a disc bulge at L5-S1, which was eccentric to the right, resulting in the right foraminal narrowing and a mass effect upon the exiting right L5 nerve root.

A January 2009 VA treatment record indicates that the Veteran was examined at the Columbia, South Carolina VA medical center.  Upon examination, the Veteran's gait was mildly antalgic at the lower left extremity and the examiner further noted palpable tenderness at the L4-S1 level with mild paraspinal spasming located at the lower lumbar levels.  Straight leg raises were negative and the Veteran was not diagnosed with scoliosis.  Based on the foregoing examination, the Veteran was diagnosed with chronic low back pain, lower lumbar spine degenerative joint disease and disc degeneration that was non-radicular in nature.

In March 2009, the Veteran was afforded an additional VA examination.  The VA examiner noted that the Veteran's claims file was not available for review at the time of the examination.  During the examination interview, the Veteran reported increased lower back pain since her last VA examination in September 2008 and the severity of the pain was 3-4 out of a possible 10.  The Veteran described the pain she was experiencing as a "sharp" pain and this pain was radiating down her left leg to her ankle.  The Veteran also reported that she experienced flare-ups approximately two times per week and these flare-ups last two to three days in duration and the severity of the pain is 7 out of 10.  The Veteran denied that her back pain affected her ability to walk or that she had experienced any incapacitating episodes in the past 12 months where a physician prescribed bed rest.  The Veteran also indicated that her lower back pain causes problems while she is working by making it difficult for her to sit still.  The Veteran also reported that her back pain caused difficulties in her activities of daily living by limiting her ability to stand for a long time, causing difficulty with personal hygiene and completing household chores.
  
On examination, straight leg raises were normal, knee and ankle deep tendon reflexes were +1 and +2, respectively, and there were no neurological deficits.  Range of motion testing revealed (i) forward flexion to 110 degrees without pain; (ii) extension to 30 degrees without pain; (iii) lateral flexion to 30 degrees, bilaterally without pain; and (iv) rotation to 30 degrees, bilaterally without pain.  The examiner also noted that the range of motion is not additionally limited following repetitive testing.  The examiner further indicated the Veteran did not have any palpable spasms or any palpable tenderness and the Veteran's gait was normal.  After reviewing the above-noted history, physical examination and December 2008 MRI Study, the VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine with intermittent radiculopathy.  The VA examiner further noted that it was his opinion that spinal abnormalities present in the December 2008 MRI Study did not result in fixed impairment, but rather, probably resulted in intermittent radiculopathy.

C.  Analysis

After considering the above evidence of record, the Board finds that an evaluation under the General Rating Formula shows entitlement to an initial 20 percent rating.

In cases where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. §4.7.

In the September 2008 VA examination, the Veteran's claims of "dull achy" lower back pain were corroborated by the July 2008 x-ray, which showed a minimal narrowing of the Veteran's L5-S1 disc space as well as the December 2008 MRI Study which also showed bulging disc protrusions at the L4-L5 and L5-S1 levels.  Furthermore, the January 2009 VA treatment record indicates the Veteran's gait to be mildly antalgic at the lower left extremity with mild paraspinal spasming in addition to palpable tenderness at the lower lumbar levels.

Although the March 2009 VA examiner indicated the Veteran's gait was normal and she did not have any palpable spasms or palpable tenderness, these diagnoses are inconsistent with the foregoing medical evidence as well as the Veteran's complaints of increased pain and difficulty with personal hygiene and completing household chores.  Moreover, the March 2009 VA examiner indicated he did not review the Veteran's entire claims file at the time of the examination.  As such, the March 2009 VA examination does not appear credible.

Accordingly, based on the Veteran's corroborated complaints low back pain, the September 2008 VA examination results, the July 2008 x-ray, the December 2008 MRI Study and the January 2009 VA treatment record, the Veteran's disability picture more nearly approximates the criteria for the 20 percent rating.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert, the Court went on to state that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the Veteran prevails.  Thus, to deny a claim on its merits, the preponderance of the evidence must be against the claim.  Since the evidence in this case is at least in equipoise, the benefit of the doubt doctrine is applicable and the Veteran prevails.  Therefore, the Board concludes the criteria for a 20 percent scheduler evaluation, and no more, have been met and thus, the appeal is granted.

2.  Peripheral Neuropathy of the Lower Left Extremity

A.  Increased Rating Criteria

Under 38 C.F.R. §4.20, in rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. §4.104, Diagnostic Code 7115).

Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  With loss of reflexes, muscle atrophy, sensory disturbance and constant pain that at times is excruciating, it is at most severe.  Peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§4.123, 4.124, 4.124a.

"'Sciatic' refers to the sciatic nerve; sciatica is used to refer to 'a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by prolapsed of the intervertebral disk' the term is also used to refer to pain anywhere along the course of the sciatic nerve.'"  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).

Sciatic neurological manifestations are rated under Diagnostic Code 8520 as paralysis of the sciatic nerve.  The criterion for a 10 percent rating is "mild" incomplete paralysis.  The criterion for 20 percent is "moderate" incomplete paralysis and 40 percent when "moderately severe" incomplete paralysis.  When severe with marked muscular atrophy, a 60 percent rating is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. §4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia).

Note that the maximum for complete neuropathy of lower extremity peripheral nerves other than the sciatic nerve (Diagnostic Codes 8520 through 8530) is no more than 40 percent and only when there is motor impairment.

B.  Background

During the September 2008 VA examination, the Veteran reported experiencing lower back pain but denied the existence of radiating pain to her lower extremities.

During the March 2009 VA examination, the Veteran reported increased lower back pain and the pain was described as "sharp," which radiated down her left leg to her ankle.  A neurological examination revealed 5/5 strength in the bilateral lower extremities, straight leg raises were normal and knee and ankle deep tendon reflexes were +1 and +2, respectively.  After reviewing the history and examination, the VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine with intermittent radiculopathy.

In April 2009, the Veteran was afforded an additional VA examination in order to determine the scope and severity of the Veteran's peripheral neuropathy of the lower left extremity.  During the examination interview, the Veteran reported she developed lower back pain as a result of an injury she sustained during physical training and that the pain now radiates down her left buttock to her foot.  The Veteran described the pain as a "numb and tingly sensation."  The Veteran also reported that she was also developing some pain in her left arm.  The VA examiner noted that there was no change in the Veteran's symptomatology since 2007.

The physical examination of the Veteran's lower left extremity demonstrated a decrease in sharpness of pin throughout the leg compared to the Veteran's right side.  Ankle jerk and knee jerk were present and symmetrical.  The VA examiner noted no abnormalities in the upper extremities.  Based on the foregoing history and physical examination, the VA examiner diagnosed the Veteran with a "mild," predominantly sensory radiculopathy, mostly in the L5 distribution on the left side and this diagnosis is consistent with the diagnosis found in the December 2008 MRI Study, which showed bulging annulus fibrosis at that level with some spinal canal stenosis of the intervertebral foramina.

In May 2009, the Veteran was granted service connection for peripheral neuropathy of the left lower extremity with an evaluation of 10 percent effective May 24, 2008.  In her July 2009 VA Form 9 and October 2009 VA Form 646, the Veteran indicated that she was seeking entitlement to an initial evaluation in excess of 10 percent for her peripheral neuropathy of the lower left extremity.

C.  Analysis

As stated above, sciatic neurological manifestations are rated under Diagnostic Code 8520 and the criterion for a 10 percent rating is "mild" incomplete paralysis while the criterion for 20 percent is "moderate" incomplete paralysis.

After a careful review of the above evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's peripheral neuropathy of the left lower extremity does not meet the criteria for a rating in excess of 10 percent.  The March 2009 VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine with "intermittent" radiculopathy after a neurological examination revealed 5/5 strength in the bilateral lower extremities, straight leg raises were normal and knee and ankle deep tendon reflexes were +1 and +2, respectively.  The April 2009 VA examiner diagnosed the Veteran with a "mild" sensory radiculopathy, mostly in the L5 distribution on the Veteran's left side and this diagnosis was corroborated not only by the diagnosis found in the December 2008 MRI Study, which showed bulging annulus fibrosis at that level with some spinal stenosis of the intervertebral foramina, but also by the Veteran's report of a "numb and tingly sensation" radiating down to her foot.

In reaching the above conclusion, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable here because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, supra.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's degenerative disc disease of the lumbar spine and peripheral neuropathy of the lower left extremity.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities are specifically contemplated under the appropriate ratings criteria (which explicitly contemplates regulation of activities).  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that these service-connected disabilities cause impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The evidence does not support the proposition that the Veteran's service-connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. §3.321(b)(1) (2010).



ORDER

Subject to the provisions governing the award of monetary benefits, entitlement to an initial rating of 20 percent, but not more, for degenerative disc disease of the lumbar spine, is granted.

An initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, as secondary to degenerative disc disease of the lumbar spine, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


